Allow me to begin by wishing a happy new year to those who celebrate the Islamic New Year 1439 Hijri. May peace be upon us all.
I would also like to extend Indonesia’s deep sympathy with and condolences to those affected by the recent natural disasters, including the earthquake in Mexico, the hurricanes in the Caribbean and parts of the United States, as well as floods in South Asia and other parts of the world. Our prayers go out to all the victims.
May I congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. Indonesia is committed to contributing to his successful presidency. I would also like to thank His Excellency Mr. Peter Thomson of Fiji for his able stewardship as President of the General Assembly at its seventy-first session. We commend his role in driving a universal push for the Sustainable Development Goals (SDGs).
We are all represented on the same world map, yet we see many different worlds. Our world today is far from equitable. The peoples of our world experience war, hunger, extreme poverty and illiteracy. Peace and equal prosperity are far from being reached. Therefore, Indonesia welcomes the theme of this year’s session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. The theme recognizes the importance of placing the needs of our peoples first and highlights the fact that peace, prosperity, and sustainability are mutually reinforcing. In that context, I wish to underline three important points for achieving peace and a decent life for all on a sustainable planet.
First, it must be underlined that peace is never given; rather, it has to be developed and nurtured. We must work towards creating a global ecosystem of peace and stability. Indonesia’s experience in the Association of Southeast Asian Nations shows that building such an ecosystem is fundamental. It is fundamental for economic development and fundamental for the prosperity of the people.
Indonesia firmly believes that developing a global ecosystem of peace and stability is doable. However, to succeed we must practice the habits of dialogue, inclusiveness, the peaceful settlement of disputes and the non-use of force. More importantly, we must develop the United Nations as a robust global institution that emphasizes the maintenance of peace, security and stability. Key to that is ensuring that the United Nations reform process results in a strong, effective and relevant United Nations. It was for that reason that Indonesia co-sponsored the declaration of support for United Nations reform.
Furthermore, we must also strengthen international peacekeeping and peacebuilding mechanisms. Indonesia is honoured to have played a part in mediating conflicts, peacekeeping and peacebuilding beyond our borders. We have been and will always be ready to be a part of a global solution. Over the past 60 years, we have contributed more than 38,000 personnel to 28 United Nations peacekeeping operations. We currently deploy more than 2,700 peacekeepers in nine peacekeeping missions. We are also determined to contribute 4,000 personnel by 2019 and increase the number of female peacekeepers.
Beyond peacekeeping, Indonesia is an active member of the Peacebuilding Commission. We underline the need to ensure sustainable peace at the global level, which requires a global culture of prevention. It is also important to ensure a strong partnership among the United Nations, the relevant regional organizations and national Governments.
A global ecosystem of peace and stability requires the international community to settle one of the longest- standing unresolved conflicts — that of Palestine and Israel. This year marks half a century of the illegal occupation of Palestine. We shall not give up. Palestine is at the heart of Indonesian foreign policy, and Indonesia will continue to support it. After 50 years of stalemate, we need a fresh approach — one that is sustainable and innovative and can bring about a two- State solution.
We must not stop with the attainment of sustainable peace. A decent life for all people must be our global goal. That leads me to my second point. There must be synergies between sustaining peace and the development agenda. We must cultivate peace and stability to work for us in achieving sustainable development. The international system is well equipped to attain a decent life for all. A number of global commitments have been agreed, including the SDGs and the Paris Agreement on Climate Change, to name but two.
However, commitments must be translated into concrete actions. The key to that is the means of implementation for the least developed and developing countries. Adequate funding, technical assistance, capacity-building and the transfer of technology are important elements for success. It is also important to support regions with huge potential that have undertaken great reforms towards sustainable development.
Africa is one such region. For Indonesia, South- South and triangular cooperation is our way to support development in the least developed and developing countries. Over the past three years, we have organized 167 South-South and triangular cooperation programmes, from which more than 2,000 participants from the least developed and developing countries have benefited. Indonesia is also proud to host the first Indonesia-Africa Forum in April of 2018, which shows our commitment to strengthening a partnership with Africa towards achieving sustainable development.
Synergy between sustaining peace and the development agenda requires a society that is just and inclusive and fully respects human rights. There should be no more man-made humanitarian crises in the world. Indonesia shares the concern of the international community regarding the developments in Rakhine state. We have proposed a 4+1 formula to the Government of Myanmar, placing the needs and welfare of the people at its centre. It would first require restoring stability and security. Its second tenet is restraint and non-violence. Third is to provide protection to all people in Rakhine state. Fourth is immediate access to humanitarian assistance. We also wish to implement the recommendations of the team led by Kofi Annan.
That is why a people-centred Government must be at the heart of national development programmes. That is why Indonesia continues to strengthen democracy and good governance at all levels. Over the past 10 years, through the Bali Democracy Forum, Indonesia has also shared the experiences and best practices of its democracy, working to strengthen democracy in its wider region.
Furthermore, development must not be achieved at the expense of the environment. Despite the sceptics, climate change is real. It is happening as we speak. Like many small island developing States, Indonesia, with more than 17,000 islands, is experiencing changing weather patterns and rising sea levels. That will affect the sustainability of our development and even our survival. Indonesia is therefore fully committed to the Paris Agreement. We call on all countries to implement their obligations under the Agreement.
One of the greatest challenges to our global order and development agenda is the threat of terrorism, radicalism and violent extremism. The threat is real, imminent and ever-present. Terrorism undermines peace and disrupts development. Therefore, my third point concerns the urgent need for global action and partnership in combating terrorism, radicalism and violent extremism. The key to tackling terrorism is to address its root causes: extreme poverty, illiteracy and massive youth unemployment. In most cases, radicalism and terrorism take hold of young, angry men, who think they have no hope because their country is destroyed, in combination with authoritarian Governments and invasions of big countries.
In Indonesia, we have adopted a comprehensive approach to addressing terrorism, radicalism and violent extremism in the form of a seamless combination of using hard and soft powers and strengthening law enforcement and the rule of law. At the same time, we are fostering engagement with communities through education, empowerment and interfaith and cultural dialogue. Indonesia has also implemented a comprehensive programme for the deradicalization and reintegration of those who have been radicalized or gone to the dark side. We have deradicalized more than 1,600 extremists in over 72 prisons in Indonesia. In this digital age of social media, terrorism is like cancer; it spreads quickly and it is deadly. No one country can address it in isolation. Global cooperation and a comprehensive approach are the only panacea to eradicate the threat.
As global challenges become more complex, it is evident that unilateralism is not a sustainable solution. The world needs strong partnership — a true global partnership. Indonesia has long believed in such partnership. That belief stems from our embedded national slogan “Bersatu kita teguh bercerai kita runtuh”, which translates as “united we stand, divided we fall”. Indonesia has always desired to contribute to global partnership, global peace and security, and global prosperity. Indonesia has presented its candidacy for non-permanent membership of the Security Council for the term 2019-2020. Indonesia is a true partner for world peace. We are counting on the support of those present for our candidacy.